DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-15, and species elections of (1) baclofen, acamprosate, and idalopirdine; (2) formulation/administration together; and (3) oral administration; in the reply filed on July 12, 2021 is acknowledged with appreciation. 
2.	Regarding the examiner’s requirement for an election of species of each of the claimed baclofen, acamprosate and idalopiridine, the examiner notes that she has not taken the position that a compound and its salt are patentably distinct, rather her position is that a compound and any of its “derivatives,” without limitation, could be patentably distinct. 
The specification at pages 15-16 broadly defines the term “derivative” as:
 “any molecule that is functionally and/or structurally related to said compound, such as an acid, amide, ester, ether, acetylated variant, hydroxylated variant, or alkylated (C1-C6) variant of such a compound. The term derivative also includes structurally related compounds having lost one or more substituent as listed above. For example, homotaurine is a deacetylated derivative of acamprosate. Preferred derivatives of a compound are molecules having a substantial degree of similarity to said compound, as determined by known methods. Similar compounds along with their index of similarity to a parent molecule can be found in numerous databases such as PubChem (see Worldwide Website: pubchem.ncbi.nlm.nih.gov/search/) or DrugBank (see Worldwide Website:    drugbank.ca/). In a more preferred embodiment, derivatives should have a Tanimoto similarity index greater than 0.4, preferably greater than 0.5, more preferably greater than 0.6, even more preferably greater than 0.7 with a parent drug. The Tanimoto similarity index is widely used to measure the degree of structural 
The term "derivative" also includes metabolites of a drug, e.g., molecules which result from the (biochemical) modification(s) or processing of said drug after administration to an organism, usually through specialized enzymatic systems, and which display or retain a biological activity of the drug. Metabolites have been disclosed as being responsible for much of the therapeutic action of the parent drug. In a specific embodiment, a “metabolite” as used herein designates a modified or processed drug that retains at least part of the activity of the parent drug, preferably that has a protective activity against A toxicity or glutamate toxicity.”
	Therefore since the scope of “derivative” embraced by the above definitions varies extensively (for example any acid, amide, ester, ether, acetylated variant, hydroxylated variant, alkylated (C1-C6) variant, metabolite and/or prodrug of each of the compounds baclofen, acamprosate and idalopirdine) and when taken as a whole results in vastly different compounds, resulting in different search strategies and classifications, a requirement for an election of species is considered proper.
3.	Claims 1-7 (Group I) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on November 25, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, U.S. 20130085122 A1 (published April 4, 2013), and further in view of Arnt et al (International Journal of Neuropsychopharmacology 2010).
Instant claim 8 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering to said subject and effective amount of baclofen, acamprosate and idalopirdine, or pharmaceutical acceptable salt(s) thereof, wherein the compounds are formulated/ administered together (claim 14) in admixture with a pharmaceutically acceptable excipient or carrier (claim 9).  Claim 10 limits wherein the baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg. Claim 11 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg.  Claim 12 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose between 0.4 mg and 50 mg; and wherein baclofen or a pharmaceutically acceptable salt thereof is administered at a dose between 6 mg and 15 mg, twice daily. Claim 13 limits wherein baclofen, acamprosate and idalopiridine or their pharmaceutically acceptable salts thereof are the only agents administered. Claim 15 limits wherein the baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are administered orally.
	Cohen et al teach that “the combination of baclofen and acamprosate provides substantial and unexpected benefit to patients with Alzheimer’s disease,” (see paragraph [0014]), and teach a method for treating Alzheimer in human subject in need thereof, comprising simultaneously, separately or sequentially administering to said subject an effective amount of Baclofen and Acamprosate (see paragraph [0026]).
	Cohen et al discusss wherein the composition of the invention may contain Baclofen and Acamprosate as the only active ingredients.  Alternatively, the compositions may comprise additional active ingredient(s) (see paragraph [0016]).  Cohen et al teach a pharmaceutical composition comprising the combination of baclofen Cohen et al discuss preferred dosage amounts and route of administration:
“Acamprosate between 1 and 1000 mg/day, preferably less than 400 mg per day, more preferably less than 200 mg/day, even more preferably less than 50 mg/day, such dosages being particularly suitable for oral administration. Baclofen between 0.01 to 150 mg per day, preferably less than 100 mg per day, more preferably less than 50 mg/day, even more preferably less than 25 mg/day, such dosages being particularly suitable for oral administration” 
(see paragraphs [0145]-[0147]), which are within the dosage ranges required by instant claims 10-12.
	As such, Cohen et al teach a method for treating Alzheimer in human subject in need thereof, comprising administering to said subject an effective amount of Baclofen and Acamprosate and an additional active ingredient, but do not teach wherein said ingredient is idalopirdine.
	Yet, Arnt et al teach that Lu AE8054 (idalopirdine) is a potent and selective 5-HT6R antagonist, and suggest the administration of idalopirdine for the treatment of Alzheimer’s disease: “with a therapeutic potential for treatment of multiple neuropsychiatric disorders involving cognitive deficits, including schizophrenia, bipolar disorder and Alzheimer’s disease,” see abstract on page 1021 and see page 1030, right column, last paragraph.
	Thus, one skilled in the art would have been motivated to add idalopirdine to the known combination of baclofen and acamprosate, and the combination would have 
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	In the instant case, three known compounds which individually demonstrate neuroprotective effects in the treatment of Alzheimer’s could be combined in a composition in order to achieve an additive effect, with the expected result of a combination composition suitable for the treatment of Alzheimer’s disease in a human subject in need thereof. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	As such, a prima facie case of obviousness is established.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent No. 8,865,769 B2 in view of Arnt et al (International Journal of Neuropsycho-pharmacology 2010).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 9 and 10 of the prior ‘769 patent recite a composition comprising a synergistic combination of baclofen and acamprosate or pharmaceutically acceptable salts thereof, and a pharmaceutically acceptable carrier or excipient. Claims 4-6 limit the weight ratio and/or dosage of acamprosate and/or baclofen. Claim 7 limits the salt form of acamprosate. Claim 8 limits wherein baclofen and acamprosate are the only active ingredients. 
Arnt et al teach that Lu AE8054 (idalopirdine) is a potent and selective 5-HT6R antagonist, and suggest the administration of idalopirdine for the treatment of Alzheimer’s disease: “with a therapeutic potential for treatment of multiple neuropsychiatric disorders involving cognitive deficits, including schizophrenia, bipolar disorder and Alzheimer’s disease,” see abstract on page 1021 and see page 1030, right column, last paragraph.
	Instant claim 8 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering to said subject and effective amount of baclofen, acamprosate and idalopirdine, or pharmaceutical acceptable salt(s) thereof, wherein the compounds are formulated/ administered together (claim 14) in admixture with a pharmaceutically acceptable excipient or carrier (claim 9).  Claim 10 limits wherein the baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg. Claim 11 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg.  Claim 12 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose between 0.4 mg and 50 mg; and wherein baclofen or a pharmaceutically acceptable salt thereof is administered at a dose between 6 mg and 15 mg, twice daily. Claim 13 limits wherein baclofen, acamprosate and idalopiridine or their pharmaceutically acceptable salts thereof are the only agents administered. Claim 15 limits wherein the baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are administered orally.
The instant claims simply claim the method of use that was disclosed in the specification of the ‘769 patent (please see paragraphs [0014] and [0026] of the ‘769 patent for discussions of treating Alzheimer’s disease).  In Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), the district court followed the double patenting analysis of the Geneva line of cases, which address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.
	Thus, one skilled in the art would have been motivated to add idalopirdine to the previously recited combination composition of baclofen and acamprosate, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. an additive effect in the treatment of Alzheimer’s disease in a human in need thereof. 

10.	Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-17 of U.S. Patent No. 8,741,886 B2 in view of Arnt et al (International Journal of Neuropsycho-pharmacology 2010).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 16 of the prior ‘886 patent recite a method of treating Alzheimer’s disease in a subject in need thereof comprising administering a composition comprising a synergistic combination of baclofen and acamprosate or pharmaceutically acceptable salts thereof, and a pharmaceutically acceptable carrier or excipient to said subject, wherein the subject is human (claim 15). Claim 3 limits wherein the baclofen and acamprosate are administered together, separately or sequentially. Claim 4 limits wherein the combination are administered repeatedly. 
	Arnt et al teach that Lu AE8054 (idalopirdine) is a potent and selective 5-HT6R antagonist, and suggest the administration of idalopirdine for the treatment of Alzheimer’s disease: “with a therapeutic potential for treatment of multiple neuropsychiatric disorders involving cognitive deficits, including schizophrenia, bipolar disorder and Alzheimer’s disease,” see abstract on page 1021 and see page 1030, right column, last paragraph.
	Instant claim 8 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering to said subject and effective amount of baclofen, acamprosate and idalopirdine, or pharmaceutical acceptable salt(s) thereof, wherein the compounds are formulated/ administered together (claim 14) in admixture with a pharmaceutically acceptable excipient or carrier (claim 9).  Claim 10 limits wherein the baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg. Claim 11 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg.  Claim 12 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose between 0.4 mg and 50 mg; and wherein baclofen or a pharmaceutically acceptable salt thereof is administered at a dose between 6 mg and 15 mg, twice daily. Claim 13 limits wherein baclofen, acamprosate and idalopiridine or their pharmaceutically acceptable salts thereof are the only agents administered. Claim 15 limits wherein the baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are administered orally.
	Thus, one skilled in the art would have been motivated to add idalopirdine to the previously recited method of treating Alzheimer’s in a human subject in need thereof, comprising administering a combination of baclofen and acamprosate, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. an additive effect in the treatment of Alzheimer’s disease in a human in need thereof. 

11.	Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13, 14, 17-25, 30-37 and 42 of U.S. Patent No. 9,144,558 B2.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 14 of the prior ‘558 patent recite a method of treating Alzheimer’s disease in a subject in need thereof comprising administering a composition comprising a synergistic combination of baclofen and acamprosate or pharmaceutically acceptable salts thereof, and a pharmaceutically acceptable carrier or excipient to said subject, wherein the subject is human (claim 13). Claim 3 limits wherein the baclofen and acamprosate are administered together, separately or sequentially. Claim 4 limits wherein the combination are administered repeatedly. Claim 5 limits wherein neuronal or endothelial cells are protected. Claims 6-8 limit the weight ratio and/or dosage amount and frequency of acamprosate and/or baclofen. Claims 17-21 and 31-33 limit wherein cognitive function or memory is improved, wherein the subject is human (claims 30 and 42), or wherein neuronal or endothelial 
	The ‘558 patent specifically teaches the administration of idalopirdine for the treatment of Alzheimer’s disease in column 17 at lines 25-30: “In another particular embodiment, the drug(s) or compositions according to the present invention may be further combined with drugs or compounds which are currently under phase III clinical trial for AD. These drugs or compounds include… Idalopirdine.”
	Instant claim 8 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering to said subject and effective amount of baclofen, acamprosate and idalopirdine, or pharmaceutical acceptable salt(s) thereof, wherein the compounds are formulated/ administered together (claim 14) in admixture with a pharmaceutically acceptable excipient or carrier (claim 9).  Claim 10 limits wherein the baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg. Claim 11 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg.  Claim 12 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose between 0.4 mg and 50 mg; and wherein baclofen or a pharmaceutically acceptable salt thereof is administered at a dose between 6 mg and 15 mg, twice daily. Claim 13 limits wherein baclofen, acamprosate and idalopiridine or their pharmaceutically acceptable salts thereof are the only agents administered. Claim 15 limits wherein the baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are administered orally.
	Thus, one skilled in the art would have been motivated to add idalopirdine to the previously recited method of treating Alzheimer’s in a human subject in need thereof, 

12.	Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11 of U.S. Patent No. 10,736,876 B2.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 11 of the prior ‘876 patent recite a method of treating Alzheimer’s disease in a patient having Alzheimer’s disease, comprising administering a combination of compounds comprising idalopirdine, baclofen and acamprosate or pharmaceutically acceptable salts thereof, wherein the idalopirdine is provided at a sub-optimal dose.  Claims 2 and 3 limit wherein baclofen and/or acamprosate are administered at sub-optimal doses. Claims subject is human (claim 15). Claim 4 limits the dosage. Claims 5 and 6 limit wherein the compounds are administered together, separately or sequentially.
	Instant claim 8 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering to said subject and effective amount of baclofen, acamprosate and idalopirdine, or pharmaceutical acceptable salt(s) thereof, wherein the compounds are formulated/ administered together (claim 14) in admixture with a pharmaceutically acceptable excipient or carrier (claim 9).  Claim 10 limits wherein the baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg. Claim 11 limits wherein acamprosate or a Claim 12 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose between 0.4 mg and 50 mg; and wherein baclofen or a pharmaceutically acceptable salt thereof is administered at a dose between 6 mg and 15 mg, twice daily. Claim 13 limits wherein baclofen, acamprosate and idalopiridine or their pharmaceutically acceptable salts thereof are the only agents administered. Claim 15 limits wherein the baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are administered orally.
	 With regards to the dosage of the recited compounds: the starting point of baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg, and acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg in the claims of the ‘876 patent.  It would have been obvious to use the starting points of baclofen and acamprosate as recited by the ‘876 patent and optimize these amounts in order to treat Alzheimer’s disease with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
Conclusion
13.	Claims 1-15 are present in the instant application. Claims 1-7 are currently withdrawn from consideration as directed to a non-elected invention. Claims 8-15 are rejected. No claim is presently allowable.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/JANET L COPPINS/Examiner, Art Unit 1628      

/CRAIG D RICCI/Primary Examiner, Art Unit 1611